MEMORANDUM OPINION
                                         No. 04-12-00261-CV

                                      Craig Phillips HUMMEL,
                                              Appellant

                                                 v.

                Christian H. HUMMEL, Bettye Jo Hummel, Charles W. Hummel, Jr.,
                                         Appellees

                    From the 218th Judicial District Court, Karnes County, Texas
                                Trial Court No. 09-09-00118-CVK
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 26, 2012

DISMISSED

           Appellant’s brief, which was due on July 31, 2012, has not been filed. On August 10,

2012, this court ordered appellant to show cause in writing by August 24, 2012 why this appeal

should not be dismissed for want of prosecution. Appellant did not respond. Accordingly, the

appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of

appeal are taxed against appellant.

                                                      PER CURIAM